DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-15 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Zamer (2014/0244678) discloses a non-transitory computer-readable medium having stored thereon computer executable instructions that, when executed by a processor, cause the processor to:  associate a first user with a furniture item, the furniture item including a first heating and/or cooling device (Paragraph 0042-0049, vehicle seat); retrieve from a temperature control setting database a first temperature control setting for the first user (Paragraph 0042-0049); send instructions to the first heating and/or cooling device to execute the first temperature control setting while the first user is associated with the furniture item associate a second user with the furniture item (Paragraph 0042-0049, vehicle seat); retrieve from the temperature control setting database a second temperature control setting for the second user (Paragraph 0042-0049); and send instructions to the first heating and/or cooling device to execute the second temperature control setting while the second user is associated with the furniture item (Paragraph 0042-0049).  However, Zamer fails to disclose a temperature sensor configured to measure the temperature of the first or second user.  Therefore, the prior art of record does not anticipate nor render obvious a temperature sensor configured to measure the temperature of the first or second user when taken in combination with all of the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668